ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-273, concluding that HAMDI M. RIFAI of CLIFTON, who was admitted to the bar of this State in 1994, should be reprimanded for violating RPC 1.15(a)(negligent misappropriation of client trust funds) and RPC 1.15(d)(recordkeeping violations), and good cause appearing;
It is ORDERED that HAMDI M. RIFAI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*207ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.